BOOCHEVER, Circuit Judge,
concurring:
This case involves an agreement between two governmental entities, the tribe and the county. I concur in the opinion’s holding that the agreement does not confer tribal court jurisdiction over county personnel present on tribal lands pursuant to that agreement.
The Supreme Court has held that tribal criminal jurisdiction is limited to tribal *1393members. Oliphant v. Suquamish Indian Tribe, 485 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209 (1978). In defining the scope of tribal civil jurisdiction, however, the Supreme Court has applied both geographic and membership limitations. Strate v. A-l Contractors, — U.S. -, —, 117 S.Ct. 1404, 1414, 137 L.Ed.2d 661 (1997); Montana v. United States, 450 U.S. 544, 565-66, 101 S.Ct. 1245, 1258-59, 67 L.Ed.2d 493 (1981).
I agree that Strate and Montana apply in this case, but I do not believe the question whether tribal civil jurisdiction extends to nonmembers turns simply upon whether “the nonmember of the tribe has a right to be where he is.” Ante, at 4358. That seems at odds with the Supreme Court’s statement of the general rule “that tribes retain considerable control over nonmember conduct on tribal land.” Strate, 520 U.S. at-, 117 S.Ct. at 1413.
In Montana, the Supreme Court held that the tribe lacked jurisdiction “to regulate non-Indian fishing and hunting on reservation land owned in fee by nonmembers of the Tribe,” Montana, 450 U.S. at 557, 101 S.Ct. at 1254, unless either of two exceptions was satisfied. Id. at 565-566, 101 S.Ct. at 1258-59. However, finding the ownership of the land to be determinative, the Court distinguished reservation land alienated to non-Indians from other reservation land: “the Tribe may prohibit nonmembers from hunting or fishing on land belonging to the Tribe or held by the United States in trust for the Tribe.” Id. at 557,101 S.Ct. at 1254.
The Supreme Court continued and clarified Montana's land ownership-based view of jurisdiction in Strate. In Strate, the Supreme Court aligned a right-of-way, ceded to North Dakota for the limited purpose of a state highway, with the land owned in fee by nonmembers discussed in Montana. At the same time, the Court expressed “no view on the governing law or proper forum when an accident occurs on a tribal road within a reservation.” Strate, 520 U.S. at-, 117 S.Ct. at 1408. In deciding to align the right-of-way with land owned in fee by nonmembers, the Supreme Court reviewed the rights and incidents of ownership and control which the tribe had ceded to the state:
Apart from [the right to construct and maintain highway crossings], the Three Affiliated Tribes expressly reserved no right to exercise dominion or control over the right-of-way.
Forming part of the State’s highway, the right-of-way is open to the public, and traffic on it is subject to the State’s control. The Tribes have consented to, and received payment for, the State’s use of the 6.59-mile stretch for a public highway. They have retained no gatekeeping right. So long as the stretch is maintained as part of the State’s highway, the Tribes cannot assert a landowner’s right to occupy and exclude. Cf. Bomiand, 508 U.S. at 687-91, 113 S.Ct. at 2316-17 (regarding reservation land acquired by the- United States for operation of a dam and a reservoir, Tribe’s loss of “right of absolute and exclusive use and occupation ... implies the loss of regulatory jurisdiction over the use of the land by others”). We therefore align the right-of-way, for the purpose at hand, with land alienated to non-Indians. Our decision in Montana, accordingly, governs this case.
Id. at-, 117 S.Ct. at 1414. In Strate, the Court evaluated the status of the land where the accident occurred to determine which among the bundle of rights associated with land ownership and sovereignty the tribe had alienated to the state. The Court employed a totality of the circumstances test, rather than finding one single right or incident of ownership to be dispositive.
In this case, the agreement between the tribe and the county granted law enforcement officers authority to patrol the reservation, to investigate misdemeanor crimes, and to make arrests. Similar to the tribe’s failure to expressly reserve a right to exercise dominion or control over the right-of-way in Strate, here the tribe did not reserve the right to exercise dominion or control over the law enforcement officers. With respect to those law enforcement activities, the tribe ceded to the county some of its inherent sovereign powers, and voluntarily gave up some measure of its right to exercise dominion and control over the reservation. The county officer, acting in good faith according *1394to the tribal court, was engaged m such activity. It was primarily for the tribe’s benefit that the county assumed the responsibility and necessary expenses of such law enforcement, so that it is reasonable to infer that the tribe impliedly waived jurisdiction, as it might over a right-of-way ceded for a limited purpose, i.e., a highway (see Strate), or a railway (see Burlington Northern Railroad Co. v. Red Wolf, 106 F.3d 868 (9th Cir.), vacated, — U.S. -, 118 S.Ct. 37, 139 L.Ed.2d 5 (1997) (vacated and remanded “for further consideration in light of Strate”)). Under these circumstances the waiver of jurisdiction over this narrow field of activity, involving the area of the entire reservation rather than a mere right-of-way, results from the tribe’s voluntary action.
I agree that Montana’s contractual exception to a lack of tribal jurisdiction does not apply to the type of agreement between governmental entities presented in this case. I do not believe, however, that this is an appropriate case in which to attempt a broad expansion of Strate’s holding, for we need not decide whether, “[i]f the nonmember of the tribe has a right to be where he is,” the tribe is stripped of all civil jurisdiction. Ante, at 4358.